
	
		III
		111th CONGRESS
		1st Session
		S. RES. 315
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2009
			Mr. Enzi (for himself,
			 Mr. Barrasso, Mr. Reid, Mr.
			 McConnell, Mr. Akaka,
			 Mr. Alexander, Mr. Baucus, Mr.
			 Bayh, Mr. Begich,
			 Mr. Bennet, Mr.
			 Bennett, Mr. Bingaman,
			 Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Burris,
			 Mr. Byrd, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dodd,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson, Mr.
			 Kaufman, Mr. Kerry,
			 Mr. Kirk, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Kyl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 LeMieux, Mr. Levin,
			 Mr. Lieberman, Mrs. Lincoln, Mr.
			 Lugar, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Snowe, Mr. Specter,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Clifford Peter
		  Hansen, former United States Senator for the State of Wyoming.
	
	
		Whereas Cliff Hansen worked as a cattle rancher and was
			 inducted into the National Cowboy Hall of Fame as a Great
			 Westerner;
		Whereas Cliff Hansen served as governor of the State of
			 Wyoming from 1963–1967;
		Whereas Cliff Hansen served the people of Wyoming with
			 distinction in the United States Senate from 1967–1978; and
		Whereas Cliff Hansen was the oldest former Senator at the
			 time of his death: Now, therefore, be it
		
	
		That the
			 Senate has heard with profound sorrow and deep regret the announcement of the
			 death of the Honorable Cliff Hansen, former member of the United States
			 Senate.
		That the Secretary of the Senate
			 communicate these resolutions to the House of Representatives and transmit an
			 enrolled copy thereof to the family of the deceased.
		That when the Senate adjourns today, it
			 stand adjourned as a further mark of respect to the memory of the Honorable
			 Cliff Hansen.
		
